Exhibit 10.3

PROJECT DEVELOPMENT PARTICIPATION AGREEMENT

This Project Development Participation Agreement (“Agreement”) is entered into
as of  January 12, 2006 (“Effective Date”), by and between DKRW Advanced Fuels
LLC, a Delaware limited liability corporation, with offices located at  Two
Riverway, Suite 1780, Houston, Texas  77056 (“DKRW-AF”), and Rentech Inc., a
Colorado corporation, with offices located at 1331 17th Street, Suite 720,
Denver, Colorado 80202 (“Rentech”). 

          WHEREAS, Rentech possess a patented application of the Fischer-Tropsch
technology for converting synthesis gas into liquid hydrocarbons;

          WHEREAS, Rentech and DKRW-AF have entered into a Master License
Agreement dated as of the same date as this Agreement (the “Master License
Agreement”) granting DKRW-AF an option to license the Rentech technology from
Rentech for use at future facilities qualified under the terms of this Master
License Agreement (a “Qualified Licensed Plant”),

WHEREAS, Rentech and Medicine Bow Fuel & Power, LLC (“MBFP”), DKRW-AF’s
subsidiary, have entered into a Site License Agreement, dated as of the same
date as this Agreement (the “Site License Agreement”), pursuant to which Rentech
has granted a license to use Rentech’s application of the Fischer-Tropsch
technology (as further defined in the Site License Agreement, the “Rentech
Technology”) at a production facility MBFP is planning to build at or near
Medicine Bow, Carbon County, Wyoming (as further defined in the Site License
Agreement and which will be deemed the initial Qualified Licensed Plant, the
“Medicine Bow Licensed Plant”);

          WHEREAS, Rentech and MBFP have entered into a Technical Services
Agreement dated as of the same date as this Agreement (the “Technical Services
Agreement”), pursuant to which Rentech will provide MBFP with technical services
in connection with MBFP’s implementation and use of the Rentech Technology;

          WHEREAS, as part of each Party’s or its subsidiary’s consideration for
entering into the Master License Agreement, Site License Agreement, and
Technical Services Agreement, the Parties have agreed to enter into this
Agreement pursuant to which DKRW-AF will have the option to purchase certain
shares of common stock of Rentech and pursuant to which Rentech will have the
right to purchase an equity investment in DKRW-AF, all subject to the terms and
conditions of this Agreement.

          NOW THEREFORE, in consideration of the mutual covenants and promises
contained herein, the parties hereto agree as follows:

1.            Grant of Rentech Warrants. 

               1.1          Rentech hereby confirms the grant of a warrant, in
the form of Exhibit 1, to DKRW-AF made on the Effective Date, to purchase
1,000,000 shares of common stock of Rentech, at a strike price of $2.4138 per
share.  Such warrant will vest upon the date set forth therein.

--------------------------------------------------------------------------------




               1.2          If DKRW-AF’s Medicine Bow Licensed Plant:

 

          a.          is the first commercial coal-to-liquids (“CTL”) facility
in the United States (defined as a design capacity of at least 10,000 barrels
per day of  liquid hydrocarbon products), using Rentech Technology to achieve
Financial Close (as defined below), and

 

 

 

          b.          DKRW-AF’s right to terminate the Site License Agreement
because the tests identified in Section 2.7 of the Site License Agreement are
not successful has either expired or been waived by the Licensee under the Site
License Agreement, then

Rentech will grant to DKRW-AF a warrant, within five (5) business days following
the later of either Financial Close (as defined below) or expiration of the
termination right referenced in subsection (b) above (if not waived), in the
form of Exhibit 1 to purchase 2,000,000 additional shares of common stock of
Rentech, at a strike price equivalent to the volume weighted average price for
the five (5) consecutive trading days of Rentech common stock immediately prior
to the date that DKRW-AF achieves Financial Close.  Such warrant will have a
term of 8 years from the date of Financial Close.

For purposes of this Agreement, “Financial Close” shall mean the date on which
Licensee has received a full funding commitment for developing and building the
Medicine Bow Licensed Plant (or an alternative facility pursuant to Section 3
below) with necessary debt and equity funding entities.

               1.3          DKRW-AF acknowledges that the warrants, and any
common stock issuable upon exercise of the warrants, are being privately offered
pursuant to an exemption from registration under the Securities Act of 1933, as
amended (the “Act”).  DKRW-AF represents that it is an “accredited investor”
within the meaning of Regulation D under the Act, and that the warrants, and any
common stock issuable upon exercise of the warrants, will be acquired for its
own account, solely for investment, and not with a view to distribution or
resale thereof. DKRW-AF further acknowledges that the warrants, and any common
stock issuable upon exercise of the warrants, may not be sold or transferred by
it in the absence of an effective registration statement with respect thereto
under the Act, or an exemption from registr ation, and that certificates for the
warrants and any such common stock will bear a restrictive legend and be subject
to stop transfer instructions to such effect.

2.       Grant of DKRW-AF Option.  DKRW-AF hereby grants to Rentech the option,
exercisable at Financial Close, to purchase an equity interest of up to 5% in
DKRW-AF. Subject to Section 3 below, the purchase price for such equity interest
will be equal to the price that a third-party investor would pay under the final
shareholder agreement for an equal amount of up to 5% equity interest in the
Medicine Bow Licensed Plant, payable either in cash or by a reduction of the
license fees payable pursuant to the Site License Agreement. The option granted
in this Section 2 will expire immediately after Financial Close or upon the
termination of the Site License Agreement if the Site License Agreement is
terminated prior to Financial Close.  In connection with the exercise of this
option, if any, Rentech will become a party to the shareholder agreement of
DKRW-AF to which the largest shareholder of DKRW-AF is a party, in the form
existing at that time and shall thereafter assume all rights, duties and
liabilities of comparable minority shareholders of DKRW-AF, in proportion to its
equity interest therein and in accordance with the shareholder agreement. 

--------------------------------------------------------------------------------




3.          Alternative Qualified Plant.  Should the Financial Close of
theMedicine Bow Licensed Plant become significantly delayed, DKRW-AF may elect,
with 90 days notice to Rentech, to substitute another Qualified License Plant
for the Medicine Bow Licensed Plant in Sections 1 and 2 of this Agreement,
provided such other Qualified Licensed Plant has an executed Site License
Agreement, its initial phase design capacity  is no more than 15,000 barrels per
day of  liquid hydrocarbon products, and it can reach Financial Close prior to
the Medicine Bow Licensed Plant. 

4.          Miscellaneous.

            4.1          Assignment.  This Agreement may only be assigned to a
permitted assignee of the Site License Agreement.

            4.2          Third Parties.  The parties intend to confer no benefit
or right on any person not a party to this Agreement.  No third party shall have
the right to claim the benefit of any provision hereof as a third party
beneficiary of any such provision.

            4.3          No Other Relationship.  Nothing in this Agreement shall
be deemed to create an agency, joint venture, partnership, franchise or similar
relationship between the parties hereto.  Each party shall conduct all business
in its own name as an independent contractor.  Neither party shall be liable for
the representations, acts, or omission of the other party contrary to the terms
of this Agreement.  Neither party has the right or power to act for or on behalf
of the other or to bind the other in any respect whatsoever, other than as
expressly provided for herein.

            4.4          Dollar Transaction.  All payments shall be made in U.S.
Dollars, and payment obligations shall not be discharged by an amount paid in
another currency, whether pursuant to a judgment or otherwise.  To the extent
the amount paid on prompt conversion to U.S. Dollars under normal banking
procedures does not yield the amount of U.S. Dollars due hereunder, DKRW-AF
shall, immediately upon demand by Rentech, make up the deficiency and Rentech
shall have a separate cause of action against DKRW-AF with respect to such
deficiency.

            4.5          Finder’s Fees.  Each of Rentech and DKRW-AF represent
that there are no broker’s commissions, finder’s fees or other like amounts
payable with regard to this transaction for which the other is liable.  Rentech
and DKRW-AF agree to indemnify and hold the other harmless from and against all
liability, claims, damages and costs of any kind arising from or connected with
any broker’s commissions or finder’s fee or charge claimed to be due any person
arising from the indemnitor’s conduct with respect to this Agreement.

            4.6          Costs.  Each party shall bear its own costs and
expenses related to the preparation and negotiation of this Agreement.

--------------------------------------------------------------------------------




            4.7          Rights, Powers, Remedies Cumulative; Waiver; Time. 
Each and every right, power and remedy specified in this Agreement shall be
cumulative and in addition to every other right, power and remedy existing now
or hereafter at law, in equity, or by statute.  Each and every right, power and
remedy may be exercised from time to time and as often and in such order as may
be deemed expedient by a party.  The exercise or the beginning of the exercise
of any right, power or remedy shall not be construed to be a waiver of the right
to exercise at the same time or thereafter any other right, power or remedy.  It
is expressly understood and agreed that time is of the essence of this
Agreement, and that no delay or omission by a party in the exercise of any right
or power, or in the pursuit of any remedy, shall impair any rig ht, power or
remedy, or be construed to be a waiver thereof, nor shall the acceptance by a
party of any payment required under this Agreement be deemed a waiver of any
right, power or remedy in the future.

            4.8          Notices.  Any notice, payment, request, demand or other
communication hereunder shall be in writing and, except as provided for service
of process in this Agreement, shall be deemed to have been duly given when  (i)
delivered personally to the party to be notified; or (ii) when sent if sent by
facsimile transmission with confirmation that the facsimile message was received
by the facsimile machine of the party to be notified, (iii) one business day
after sending if sent by a nationally recognized overnight carrier; (iv) three
business days after sent by ordinary mail, postage paid, to the party to be
notified,  or (v) five business days after sent by registered or certified mail,
postage paid, to the party to be notified, at the address set forth below. 
Either Rentech or DKRW-AF may change its address, facsimil e number or
representative upon written notice to the other party.  A letter duplicating a
facsimile transmission previously marked as received by the facsimile machine of
the other party shall not extend the time by which the notice was given.

 

Rentech:

DKRW-AF:

 

 

 

 

Chief Executive Officer

DKRW Advanced Fuels LLC

 

1331 17th Street, Suite 720

2 Riverway, Suite 1760

 

Denver, Colorado 80202-1557

Houston, Texas  77056

 

Facsimile:  (303) 298-8010

Attn:  Bob Kelly

 

 

Facsimile:  713-355-3201

 

With copy to:

 

 

 

 

 

General Counsel

 

 

1331 17th Street, Suite 720

 

 

Denver, Colorado 80202-1557

 

 

Facsimile:  (303) 298-8010

 

            4.9          Governing Law.  The provisions of this Agreement and
all rights and obligations hereunder shall be governed in all respects by the
law of the state of New York, USA, without regard to principles of conflicts of
laws.

--------------------------------------------------------------------------------




          4.10          Table of Contents and Headings.  Any table of contents
accompanying this Agreement and any headings contained herein are for
convenience of reference only, do not constitute a part of this Agreement, and
shall not be employed in interpreting this Agreement.

          4.11          Integration.  This Agreement represents the entire
agreement of the parties with respect to the subject matter described in it and
supersedes all prior correspondence, conversations, negotiations and
understandings with respect to those subjects, except as to agreements for
confidentiality or other written agreements referred to in this Agreement.

          4.12          Construction.  This Agreement has been prepared,
examined, negotiated and revised by each party and their respective attorneys,
and no implication shall be drawn and no provision shall be construed against
any party to this Agreement by virtue of the purported identity of the drafter
of this Agreement, or any portion of it.

          4.13          Invalidity of Provision.  If any of the provision of
this agreement shall be held by an arbitrator or a court or administrative
agency of competent jurisdiction to contravene the laws of any country, it is
agreed that such invalidity or illegality should not invalidate the whole
Agreement, but this Agreement shall be construed as if it did not contain the
provision or provisions held to be invalid or illegal in the particular
jurisdiction concerned, and insofar as the construction does not affect the
substance of this Agreement and the rights and obligations of the parties to it,
it shall be construed and enforced accordingly.  In the event, however, that the
invalidity or illegality substantially alters the relationship between the
parties and adversely affects the interest of either party, the parties shall
negotiate a mutually acceptable alternative provision not conflicting with such
laws.

          4.14          Further Assurances.  Each party shall execute and
deliver all further documents and instruments and take all such further actions
as may be reasonably required or appropriate to carry out the intent and
purposes of this Agreement.

          4.15          Counterparts.  This Agreement may be executed in several
counterparts, and all copies so executed shall constitute but one and the same
agreement, which shall be binding on all the parties hereto notwithstanding that
less than all of the parties may have signed the original or the same
counterpart.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed duplicate originals of this
Agreement by their duly authorized representatives or officers as of the date
given in the introductory paragraph.

RENTECH, INC.

 

DKRW ADVANCED FUELS LLC

 

 

 

 

 

 

 

 

 

 

 

/s/ Claud C. Corkadel III

 

 

/s/ Jon C. Doyle

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name: 

Claude C. Corkadel III

 

Name: 

Jon C. Doyle

Title: 

Vice-President, Strategic Programs

 

Title: 

Executive Officer


--------------------------------------------------------------------------------




EXHIBIT 1:  WARRANT TO PURCHASE 1,000,000 SHARES RENTECH COMMON STOCK

--------------------------------------------------------------------------------